The ground assigned for the motion is that the estoppel against the mortgagor may not be employed to defeat the insurers' right to rely on the mortgagees' loss of title as a defence. They say there is no estoppel as to them.
The answer is that the estoppel was operative to revest the mortgage interest in the mortgagees, except as to intervening rights. (Hening's Digest 381.) That interest had been insured, and continued to be after its restoration. The insurers by their policies promised to pay the mortgagees in case of loss as the then mortgage interest might appear. They are now only required to perform their promises.
Former result affirmed.
BRANCH, J., did not sit: the others concurred.